          Case 2:21-cv-00025-DLC Document 10 Filed 05/07/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                  BUTTE DIVISION

DOUG HARTZHEIM and                              CV 21–25–BU–DLC
RICHARD BRATTEN,

         Plaintiffs,

    v.                                          ORDER

NEWCLEUS, LLC; INTEGRATED
FINANCIAL SERVICES OF PA, INC.
d/b/a BANK FINANCIAL SERVICES
GROUP, INC.; WILLIAM
BORCHERT; and DANIEL
BARBAREE,

         Defendant.


         Defendants, by and through their attorney Amy D. Christensen of the law

firm of Christensen & Prezeau PLLP, move for the admission of David L.

Braverman to practice before this Court in the above-captioned matter. (Doc. 9.)

Mr. Braverman’s application appears to be in order. (Id. at 3–5.)

         Accordingly, IT IS ORDERED that the motion (Doc. 9) is GRANTED on

the condition that Mr. Braverman do his own work. This means that he must: (1)

do his own writing; (2) sign his own pleadings, motions, and briefs; and (3) appear

and participate personally. Mr. Braverman shall take steps to register in the

Court’s electronic filing system (“CM-ECF”). Further information is available on

the Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.
        Case 2:21-cv-00025-DLC Document 10 Filed 05/07/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Braverman, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 7th day of May, 2021.
